Citation Nr: 1009304	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for 
orchiepidymitis and left testicle orchidopexy (hereafter 
"left testicle disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active service from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran testified at a hearing in support of his claim in 
June 2004, before the undersigned Veterans Law Judge.

In a decision dated in February 2009, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
August 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order dated in September 2009, the 
Court granted the Motion, vacated the February 2009 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The bases of the Motion was that the February 2009 Board 
decision did not discuss the possible applicability of 
special monthly compensation (SMC) for loss of a creative 
organ, even though the parties agreed the Veteran had not 
submitted a claim for that benefit; see 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, Footnote 1; 38 C.F.R. § 3.350(a)(1); 
and, the Board's discussion of a referral for consideration 
of a compensable rating on an extraschedular basis was 
inadequate.

In January 2010, the Board received evidence from the Veteran 
that he has been awarded benefits by the Social Security 
Administration for his genitourinary symptomatology.  Once VA 
is put on notice that the Veteran is in receipt of such 
benefits, VA has a duty to obtain the records related to 
award of the benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Further, the Veteran also specifically claimed 
entitlement to SMC.  In light of the fact a remand is 
required to obtain any records extant from the Social 
Security Administration, the Board will remand all matters to 
the AMC/RO for initial review by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all health 
care providers, VA and non-VA, who treated 
the Veteran for his left testicle disorder 
since January 2008.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above is complete, the AMC/RO 
must review the claims file and ensure that 
the foregoing development actions, as well 
as any other development that may be in 
order, to include another VA examination, 
has been conducted and completed in full.

4.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  The de novo review will include 
whether the evidence shows entitlement to 
SMC for loss of a creative organ; and, 
whether referral for consideration of a 
compensable or increased rating on an 
extraschedular basis is indicated.

5.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


